 Case: 4:20-cv-01255-DDN Doc. #: 28 Filed: 11/23/20 Page: 1 of 3 PageID #: 167




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ERB LEGAL INVESTMENTS, LLC,                   )
                                              )
                Plaintiff,                    )       Case No. 4:20-cv-1255-DNN
                                              )
       vs.                                    )       JURY TRIAL DEMANDED
                                              )
QUINTESSA MARKETING, LLC,                     )
                                              )
                Defendant.                    )

                             JOINT PROPOSED SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 26(f) and the Order Setting Rule 16

Conference (Doc. ), and having met and conferred regarding the above-captioned lawsuit, the

parties, by and through counsel, jointly propose to the Court the following scheduling plan. The

parties have consented to a stay in this matter until the Western District of Oklahoma issues a

ruling on a pending motion to dismiss for lack of personal jurisdiction regarding similar litigation

therein. This Joint Proposed Scheduling Order is submitted with the understanding that the Court

has not yet issued a formal order to stay these proceedings:

       a.       This case has been assigned to Track 2 (Standard), which the parties believe is
                appropriate.

       b.       All motions for joinder of additional parties or amendment of pleadings shall be
                filed no later than December 30, 2020.

       c.       Discovery shall be conducted as follows:

              i.        At this time, the parties do not anticipate disputes concerning electronic
                        discovery, and agree to meet and confer on such issues if necessary.

             ii.        The Federal Rules of Evidence shall apply to claims of privilege. The
                        Federal Rules of Civil Procedure shall apply to trial preparation material.
                        No other agreements are in place at this time for asserting claims of
                        privilege or of protection of trial-preparation materials.



                                                  1
 Case: 4:20-cv-01255-DDN Doc. #: 28 Filed: 11/23/20 Page: 2 of 3 PageID #: 168




            iii.          The parties shall exchange the initial disclosures required by Fed. R. Civ.
                          P. 26(a)(1) by December, 2020.

            iv.           The parties agree that discovery need not be conducted in phases or limited
                          to certain issues.

             v.           Plaintiff shall disclose all expert witnesses and shall provide reports
                          required by Fed. R. Civ. P. 26(a)(2) no later than May 15, 2021, and shall
                          make experts available for deposition no later than June 15, 2021.

                          Defendant shall disclose all expert witnesses and shall provide reports no
                          later than August 15, 2021 and make experts available for deposition no
                          later than September 15, 2021.

            vi.           The presumptive limits of ten depositions per side as set forth in Fed. R.
                          Civ. P. 30(a)(2)(A) and twenty-five interrogatories per party as set forth in
                          Fed. R. Civ. P. 33(a) should apply in this case.

            vii.          All discovery shall be completed by September 15, 2021.

       d.          The parties agree that this case is appropriate for mediation. Mediation shall take
                   place on or before April 30, 2021. Plaintiff’s counsel will act as lead counsel for
                   the referral to mediation.

       e.          Any motions to dismiss, motions for summary judgment, motions for judgment on
                   the pleadings, or any motions to limit or exclude expert testimony must be filed no
                   later than October 1, 2021. Opposition briefs shall be filed no later than thirty days
                   after the motion. Any reply brief may be filed no later than ten days following the
                   response brief.

       f.          The earliest date by which this case should reasonably be expected to be ready for
                   trial is November 15, 2021.

       g.          The parties estimate the length of time expected to try the case to verdict to be three
                   days.

       WHEREFORE, the Parties request that this Court adopt this Joint Proposed Scheduling

Plan, and for any other relief as this Court deems proper.




                                                     2
Case: 4:20-cv-01255-DDN Doc. #: 28 Filed: 11/23/20 Page: 3 of 3 PageID #: 169




                                   Respectfully submitted,

                                   By:     /s/ John P. Torbitzky
                                          W. Dudley McCarter, #24939
                                          John P. Torbitzky, #65233
                                          Joseph T. Neely, #72610
                                          7777 Bonhomme Avenue, Suite 1400
                                          St. Louis, MO 63105
                                          Telephone: (314) 862-3800
                                          Facsimile: (314) 862-3953
                                          dmccarter@bmplaw.com
                                          jtorbitzky@bmplaw.com
                                          jneely@bmplaw.com
                                          Attorneys for Defendant

                                   By:     /s/ E. Ryan Bradley
                                          E. Ryan Bradley, #53777
                                          The Bradley Law Firm
                                          Attorney for Plaintiff
                                          1424 Washington Avenue, Ste 300
                                          St. Louis, MO 63103
                                          (314) 721-9111 (phone)
                                          (314) 255-2765 (fax)
                                          Ryan@thebradleylawfirm.com
                                          Attorney for Plaintiff




                                      3
